                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                                      8:20CR22

       vs.
                                                                       ORDER
DAVID DUANE SHORT,

                     Defendant.


       THIS MATTER is before the court on the motion of Mary C. Gryva to withdraw as
counsel for the defendant, David Duane Short (Filing No. 48). Glenn A. Shapiro has filed an
entry of appearance as retained counsel for David Duane Short. Therefore, Mary C. Gryva’s
motion to withdraw (Filing No. 48) will be granted.
       Mary C. Gryva shall forthwith provide Glenn A. Shapiro any discovery materials
provided to the defendant by the government and any such other materials obtained by Mary C.
Gryva which are material to David Duane Short’s defense.
       The clerk shall provide a copy of this order to Glenn A. Shapiro.
       IT IS SO ORDERED.

       Dated this 26th day of February, 2020.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
